Citation Nr: 1617482	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-25 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the period prior to December 22, 2014 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 70 percent for the period since December 22, 2014 for PTSD.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active service from February 2003 to May 2004.  He died in April 2015.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from January 2011 and August 2015 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts.  Jurisdiction has subsequently been transferred to the RO in Philadelphia, Pennsylvania.

In the January 2011 rating decision, the RO, in part, granted service connection for PTSD with polysubstance abuse in remission and panic disorder with agoraphobia at an initial 30 percent evaluation, effective August 18, 2010.

The August 2015 rating decision increased the Veteran's initial evaluation for service-connected PTSD to 70 percent, effective December 22, 2014.  The Board notes that since the increase to 70 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 70 percent for the period since December 22, 2014 for the service-connected PTSD disability remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran died in April 2015.  The Veteran's widow expressed her desire to be the substituted appellant in the appeal.  As will be discussed in more detail below, the Board herein defers further adjudication of the claims on the merits pending proper determination of substitution.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran died in April 2015.  For claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) enacted 38 U.S.C.A. §5121A (West 2014), which permits an eligible person to file a request to be substituted for the Veteran for purposes of processing the claim to completion.  

The appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and/or Accrued Benefits by a Surviving Spouse or Child, as well as VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant.

However, the AOJ has not yet made a determination as to the Appellant's eligibility to substitute for the now-deceased Veteran in this matter.  The AOJ must decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals.  38 C.F.R. § 3.1010 (e) (2015).  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 20.101(a) (2015) (describing the Board's jurisdiction); 76 Fed. Reg. at 8,667-68.  Consequently, the proper course at this juncture is to remand the claims for further development on the issue of substitution.




Accordingly, the case is REMANDED for the following action:

1.  After completing any development deemed necessary, to include obtaining any outstanding records from the Philadelphia RO and Insurance Center, adjudicate the issue of the Appellant's eligibility to substitute for the Veteran in this matter in the first instance.  
 
2.  If the request for substitution is denied, the AOJ should return the claims file to the Board only if the issue of substitution is in proper appellate status.
 
 3.  If the request for substitution is allowed, the AOJ should complete any other development deemed necessary, including asking the Appellant to elect a power of attorney if desired.  The AOJ should then readjudicate the claims.  If any benefit sought on appeal is not granted, the Appellant should be furnished with a supplemental statement of the case to include all pertinent laws and regulations on substitution and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




